In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. G, No. 10-99-638; to the Court of Appeal, First Circuit, No. 2008 KW 2163.
GRANTED. The order of the court of appeal directing the district court to conduct a hearing solely on Relator’s Brady claim is vacated. Relator alleges that the State did not turn over to the defense a statement in which a witness purportedly identified another person as the shooter. In light of the fact that Relator’s own statement revealed that he participated in the robbery in which the victim was shot and killed, the State’s statement could not satisfy the materiality standard of Kyles v. Whitley, 514 U.S. 419, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995), because it would not absolve Relator of the crime of which he was convicted.
/s/Marcus R. Clark Justice, Louisiana Supreme Court